EXHIBIT STOCKAMP & ASSOCIATES, INC. FINANCIAL STATEMENTS INDEX Page Independent Auditors’ Report 1 Balance Sheets as of December31, 2007 and2006 2 Statements of Operations for the years ended December31, 2007, 2006 and 2005 3 Statements of Stockholders’ Deficit for the years ended December31, 2007, 2006 and 2005 4 Statements of Cash Flows for the years ended December31, 2007, 2006 and 2005 5-6 Notes to Financial Statements 7-13 INDEPENDENT AUDITORS’ REPORT To the Board of Directors Stockamp & Associates, Inc. Portland, Oregon We have audited the accompanying balance sheets of Stockamp & Associates, Inc. as of December 31, 2007 and 2006, and the related statements of operations, stockholders’ deficit and cash flows for the years ended December 31, 2007, 2006 and 2005.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Stockamp & Associates, Inc. as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years ended December 31, 2007, 2006 and 2005, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 11 to the financial statements, the Company has corrected errors in its previously issued financial statements related to revenue recognition for the years ended December 31, 2007, 2006 and 2005. /s/ Perkins & Company, P.C. Portland, Oregon June 30, 2008, except for Notes 11 and 12, as to which the date is September 20, 2008 - 1 - STOCKAMP & ASSOCIATES, INC. BALANCE
